DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 02/24/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	Examiner notes that Claim interpretation of 35 U.S.C. 112(f) as mentioned in the previous Office Action mailed on 11/24/21 is maintained. Applicant did not respond to the 112(f) interpretation of claims in the Remarks filed on 2/24/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Howard Sobelman (reg 39038) on 8/16/22.
Claim 1 is amended as follows. This amendment only reflects the change with respect to amended claim 1, per Examiner Amendment in Notice of Allowance mailed on 7/12/22.

1. 	(currently amended) A file management apparatus which is connected via a network to a cloud storage which is a storage region on a cloud network, and which displays content of a folder within the cloud storage, the file management apparatus comprising:
a display unit configured to display an icon of a shortcut file so that a second file or a second folder is directly opened when the icon is selected, in a first display region of the file management apparatus for showing content of a first folder;
in a case where the shortcut file stored in the first folder within the cloud storage is a shortcut file which refers to the second file or the second folder existing outside the first folder within the cloud storage and a link to the second file or the second folder is set in the shortcut file as a link to a website,
wherein the display unit displays an icon of the first folder in a second display region of the file management apparatus; 
a detecting unit configured to detect that the first folder displayed in the second display region is selected; and
the display unit 
displays data stored in the selected first folder by being triggered by detection by the detecting unit, or [[,]] 
in a case where the data does not exist, solely,.

Allowable Subject Matter
Claims 1, 3-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173